Citation Nr: 0203907	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  96-21 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for bilateral 
carpal tunnel syndrome (CTS) based on VA medical treatment 
from February 1991 to April 1993.

2.  Entitlement to an increased evaluation for a right 
shoulder (dominant) acromioclavicular (AC) joint separation, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied the veteran's claim 
for benefits pursuant to the provisions of 38 U.S.C.A. § 1151 
(West 1991) for bilateral carpal tunnel syndrome (CTS) based 
on VA medical treatment from February 1991 to April 1993.  
The veteran subsequently perfected a timely appeal regarding 
that decision.  The record reflects that jurisdiction over 
the matter was subsequently transferred to the RO in Waco, 
Texas.

In an October 1999 rating decision, the RO in Waco, Texas, 
denied entitlement to an increased evaluation for the 
veteran's service-connected right shoulder disability.  The 
veteran also perfected a timely appeal of that decision.  
Thereafter, in an April 2001 rating decision, the RO granted 
an increased evaluation of 30 percent for the veteran's 
service-connected right shoulder (dominant) acromioclavicular 
joint separation.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that on a claim for an original or an 
increased rating, the appellant will generally be presumed to 
be seeking the maximum benefit allowed by law or regulations, 
and it follows that such a claim remains in controversy where 
less than the maximum benefit available is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  The Court further held 
that, where a claimant has filed a notice of disagreement as 
to an RO decision assigning a particular rating, a subsequent 
RO decision awarding a higher rating, but less than the 
maximum available benefit, does not abrogate the appeal.  Id.  
Accordingly, the Board finds that the issue of entitlement to 
an increased evaluation for right shoulder (dominant) 
acromioclavicular joint separation remains on appeal.  

The Board notes that, in August 2001, the veteran presented 
testimony at a personal hearing before the undersigned Member 
of the Board at the RO in Waco, Texas.  A transcript of this 
hearing was prepared and associated with the claims folder.

The record reflects that, in June 1999, the veteran properly 
executed a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, in which he 
designated the American Legion as his accredited 
representative in this case.  However, in a signed statement 
dated in October 2001, the veteran indicated that he no 
longer wished to be represented by that organization.  On 
that date, the veteran also executed another VA Form 21-22, 
in which he designated the Texas Veterans Commission as his 
new accredited representative in this matter.

In a statement dated August 2000, the veteran reported that 
he had an inability to sleep due to pain in his service-
connected shoulder area.  At his hearing in August 2001, the 
veteran again noted difficulty sleeping due to his right 
shoulder pain.  Hearing transcript (T.), 18.  Accordingly, 
the matter of entitlement to secondary service connection for 
a sleep disorder is referred to the RO for appropriate 
action.  


REMAND

As noted in the Introduction, the veteran presented testimony 
at a personal hearing before the undersigned Member of the 
Board at the RO in August 2001.  Thereafter, in October 2001, 
he submitted a statement indicating that he did not feel that 
he had been adequately represented at that hearing.  The 
veteran explained that he did not have an opportunity to 
discuss his case with his accredited representative prior to 
the hearing and he did not believe that his representative 
had adequately reviewed his case.  The veteran also indicated 
that he was appointing a new service organization to 
represent him in this case.

The veteran's October 2001 statement was construed by the 
Board as a motion for a new hearing.  In an April 2002 
letter, the Board advised the veteran that his motion for a 
new hearing had been granted.  Accordingly, the Board finds 
that a remand of this case is appropriate, so that the 
veteran may be provided with another personal hearing.

Thus, this case is remanded for the following:

The RO should take steps to schedule the 
veteran for a hearing before a Member of 
the Board at the RO in Waco, Texas.  
Appropriate notification should be given 
to the veteran and his representative, 
and such notification should be 
documented and associated with the 
veteran's claims folder.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




